Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

2.	Claims 1-13 and 15-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
There does not appear to be antecedent basis in the application as filed for the tank wall having a circumference with an arc in the specific limitation of at least 120 degrees that is free of corrugations that extend between the top and bottom of the tank.
3.	Claim 14 is allowed, for the reasons of record in the office action of December 11, 2020.
on March 1, 2021 have been fully considered but they are not persuasive. 
Applicant argues that the lack of corrugations in an arc of 120 degrees can be seen in figures 2 and 3 of the instant application. It is submitted that, while figure 2 shows no corrugations, there is no basis for the lack of corrugations to have an arc of at least 120 degrees, as the figure shows a partial section and does not give a scale of the degrees, which on observation of the drawing, appear to be approximately 90. Further, since this is a partial section, it is submitted that it is unclear as to whether it extends between the complete top to bottom levels of the tank. With respect to figure 3, it is submitted that this drawing shows corrugations extending partially between the top and bottom; approximately in the top third of the tank. In addition, there does not appear to be a basis for the specific limitation of 120 degrees recited in the instant claims.
With respect to the prior patents cited by reference, it is submitted that these do not provide antecedent basis for the specific limitation of lack of corrugations in an arc of at least 120 degrees for structure of the instant application; and that the ‘247 patent shows partial corrugations between the top and bottom of the tank, similar to figure 3 in the instant application, in figures 9, 10 and 13.
5.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER UPTON whose telephone number is (571)272-1169.  The examiner can normally be reached on M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic 

/CHRISTOPHER UPTON/Primary Examiner, Art Unit 1778                                                                                                                                                                                                        
CHRISTOPHER UPTON
Examiner
Art Unit 1778